Citation Nr: 0715527	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-42 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include cystic acne.

2.  Entitlement to service connection for residuals of a left 
shoulder dislocation with rotator cuff injury.

3.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
November 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In connection with this appeal, the veteran testified at a 
personal hearing before an RO hearing officer in March 2005; 
a transcript of the hearing is associated with the claims 
file.

The issue of entitlement to service connection for a skin 
disorder, to include cystic acne, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed chronic left shoulder 
disorder, to include residuals of a left shoulder dislocation 
with rotator cuff injury.  

3.  The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed chronic neck disorder, 
to include residuals of a neck injury.


CONCLUSIONS OF LAW

1.  Residuals of a left shoulder dislocation with rotator 
cuff injury was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of a neck injury was not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in December 2002, 
December 2003, and April 2004, prior to the initial AOJ 
decision issued in July 2004.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letters sent 
to him in December 2002, December 2003, and April 2004 
advised him of the evidence that VA would attempt to obtain 
and what evidence he was responsible for identifying or 
submitting to VA.  Moreover, the December 2002 and December 
2003 letters informed him of the evidence necessary to 
substantiate his service connection claims.   Although the 
veteran may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  The December 2002, 
December 2003, and April 2004 letters advised him to notify 
VA of any additional information or evidence that he believed 
would support his claims, and if he had additional records he 
could send them to VA, thus effectively notifying him to send 
any additional relevant information.  Moreover, in connection 
with the issuance of the May 2006 supplemental statement of 
the case, the veteran was provided with additional 
notification pertinent to the evidence necessary to 
substantiate a disability rating and effective date in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that the veteran's claims were 
not readjudicated after such notification; however, as his 
service connection claims are denied herein, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot.  For these reasons, to decide 
the appeal would not be prejudicial to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, VA treatment records, and 
a May 2004 examination report were reviewed by both the AOJ 
and the Board in connection with adjudication of the 
veteran's claims.  He has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  In this regard, the 
Board notes that documentation contained in the claims file 
reflects that the veteran applied for Social Security 
Administration (SSA) disability benefits, but his claim was 
denied.  The AOJ requested records pertinent to the veteran's 
disability claim from SSA; however, SSA responded that the 
veteran was not entitled to disability benefits and they 
presently had no medical on file.  Therefore, the Board finds 
that VA satisfied its duty to assist the veteran in 
attempting to obtain available, relevant records.  Moreover, 
the veteran was provided with a VA examination in May 2004 in 
order to adjudicate his service connection claims.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claims 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Analysis

At his March 2005 DRO hearing and in documents of record, the 
veteran contends that he injured his left shoulder and neck 
during his military service and has continued to have pain 
since that time.  Therefore, he claims that service 
connection is warranted for such injuries.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records reflect that in May 
1987, the veteran reported that he had been slammed to the 
deck while wrestling.  He complained of left shoulder pain 
with associated left arm numbness.  X-rays of the left 
shoulder and cervical spine were negative.  The assessment 
was probable stretched ulna nerve branch and sprained left 
shoulder at the acromioclavicular joint.  In June 1987, the 
assessment was healing left shoulder sprain and healing 
stretched ulna nerve.  Also in September 1987, the veteran 
developed left shoulder pain and heard a pop in the left 
shoulder when he was lifting heavy boxes.  Probable mild 
rotator cuff tear was diagnosed.  An X-ray of the left 
shoulder was normal.  A week later, the veteran again 
complained of pain in the left shoulder.  Impingement 
syndrome of the left shoulder, mild acromioclavicular sprain 
on the left, and cervical strain/sprain was diagnosed.  At 
his August 1987 separation examination, clinical evaluation 
of the veteran's head, face, neck, and scalp, and his upper 
extremities was normal.  It was noted that the veteran had 
strained his left rotator cuff in May 1987 and had recurrent 
pains.

Post-service records fail to reflect a current diagnosis of a 
left shoulder or neck disorder.  Specifically, at the 
veteran's May 2004 VA examination, he complained of some pain 
in the left shoulder and stated that raising his arm was 
difficult.  There was stiffness by the side of his neck.  The 
examiner noted that the veteran had injured his neck and 
shoulder while in the military.  Following a physical 
examination and X-rays of the left shoulder and cervical 
spine, which were noted to be normal, the examiner diagnosed 
subjective complaint of pain in the left shoulder without 
residual of trauma to the left shoulder.  The examiner also 
diagnosed a normal cervical spine.  

Additionally, in November 2004, VA treatment records reflect 
the veteran's complaints of bilateral hand numbness; however, 
such was attributed to bilateral cubital tunnel syndrome.  A 
nerve conduction study of the bilateral upper extremities and 
an EMG of the left upper extremity were normal.  Additional 
November 2004 records reflect complaints of left shoulder 
pain.  No diagnosis pertinent to the left shoulder was 
provided.

Also, in May 2005 and March 2006, VA treatment records 
reflect that, upon clinical examination, the veteran's neck 
was supple without masses or tenderness.  Also, regarding the 
veteran's musculoskeletal system, inspection, assessment of 
range of motion, stability, muscle strength, and tone of the 
upper and lower extremities revealed no acute abnormality.  
Also, a September 2005 MRI of the cervical spine showed that 
cervical vertebrae were in normal alignment and showed normal 
signal intensity of the bone marrow.  Discs were of normal 
signal intensity and height without any significant 
degenerative change.  No disc bulging or herniation was 
noted.  There was no spinal stenosis or narrowing of the 
foramina.  The spinal cord showed normal signal intensity 
without any areas of myelomalacia.  The craniocervical 
vertebral junction had a normal appearance.  The impression 
was no degenerative disc disease or disc herniation noted.  

As demonstrated by the post-service medical evidence of 
record, there is no current diagnosis of a left shoulder or 
neck disorder.  In this regard, the Board notes the veteran's 
subjective complaints of pain and bilateral upper extremity 
numbness; however, the Board notes that a veteran's 
statements as to subjective symptomatology alone, such as 
complaints of pain, without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, is 
generally not sufficient evidence of the existence of a 
current disability for VA service connection purposes.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed in part, and vacated and remanded 
in part, sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Additionally, with regard to the veteran's 
complaints of bilateral upper extremity numbness, the Board 
notes that such has been attributed to bilateral cubital 
tunnel syndrome and there is no objective evidence of a 
cervical spine disorder.  Therefore, the Board concludes that 
there is no current diagnosis of a left shoulder or neck 
disorder.  Without a disability, there can be no entitlement 
to compensation.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of a left shoulder 
dislocation with rotator cuff injury and residuals of a neck 
injury.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107. 


ORDER

Service connection for residuals of a left shoulder 
dislocation with rotator cuff injury is denied. 

Service connection for residuals of a neck injury is denied.


REMAND

As indicated in the Introduction, the Board finds that 
additional development is necessary with regard to the issue 
of entitlement to service connection for a skin disorder, to 
include cystic acne, prior to adjudication on the merits.  
Specifically, the Board finds that an examination is 
necessary in order to determine whether the veteran has a 
current skin disorder, to include cystic acne, or residuals 
thereof, is related to his military service.  

By way of background, the Board notes that, on the veteran's 
May 1985 service entrance examination, recent cicatrix was 
observed on the veteran's mid-forehead, face, and nose.  It 
was also noted that the veteran had acne and was on Accutane 
treatment until September 1985.  The remainder of the 
veteran's service medical record reflects treatment for 
cystic acne on numerous occasions.  Specifically, in July 
1985, the veteran was noted to have abscesses to the back of 
the neck.  In February 1986, the veteran was treated for 
cystic acne on his neck.  At a dermatological consultation, 
in which it was noted that the veteran had a long history of 
cystic acne to the back, shoulder, neck, and face, 
examination revealed acne cysts to the back of neck and 
multiple pustules on the chest area.  The impression was 
cystic acne II.  In March 1986, he had cystic acne on the 
neck and back.  The impression was acne I-II.  In April 1986, 
the veteran was seen by dermatology and it was noted that he 
had been previously treated with Accutane in the civilian 
community.  The impression was grade II cystic acne.  In June 
1986, the veteran was treated for cystic acne on the right 
posterior cervical region.  It was noted that such was 
recurring.  The impression was grade III cystic acne.  In 
November 1986, it was noted that the veteran had a boil 
removed from the right neck.  In January 1987 and February 
1987, he was treated for acne vulgaris.  In July 1987, the 
veteran was treated for a painful boil on the back of his 
neck.  The assessment was furuncle versus cystic acne.  On 
the veteran's August 1987 separation examination, clinical 
evaluation revealed marks and scars that were not considered 
disqualifying and it was noted that the veteran had cystic 
acne.  

At a May 2004 VA examination, it was noted that the veteran 
had residual scars of his cystic acne, but had denied any 
recurrence of the acne.  Physical examination revealed 
multiple scars from healed acne on the face and neck.  No 
active lesions were seen on the face, neck, or back.  A scar 
was seen on the neck posteriorly from an incision and 
drainage of a cyst.  The assessment was status post-treatment 
for cystic acne prior to entering service and status post-
multiple incisions and drainage of the boil on the neck.  No 
recurrence and residual asymptomatic scar were noted.  

While the May 2004 VA examination failed to reveal any active 
lesions or acne, in September 2005, VA treatment records 
reflect a one centimeter subcutaneous freely mobile mass 
about 10 centimeters below the medial condyle on the 
veteran's right upper extremity.  When the mass was pressed, 
the veteran reported numbness.  No diagnosis was provided.  
Therefore, the Board has determined that a remand is 
necessary in order to determine whether the veteran currently 
has a skin disorder, to include cystic acne, that is related 
to his military service.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of his current skin 
disorder.  The examiner must review the 
entire claims folder, to specifically 
include the veteran's service medical 
records, the May 2004 VA examination 
report, and the September 2005 VA 
treatment record.  Such tests as the 
examining physician deems necessary and 
appropriate must be performed.  The 
examiner should identify each currently 
diagnosed skin disorder, to include 
identifying the mass on the veteran's 
upper right extremity, and should 
specifically indicate whether the veteran 
currently has cystic acne.  Thereafter, 
the examiner should address the following 
questions:

(A)	Does the medical evidence show 
that a skin disorder, to include 
cystic acne, clearly pre-existed 
the veteran's entry into active 
duty?  If so, did such skin 
disorder, to include cystic acne, 
increase in severity beyond what 
could be considered natural 
progression during service?  If 
the veteran's skin disorder, to 
include cystic acne, did, in fact, 
increase in severity beyond its 
natural progression during 
service, please describe the 
current symptoms or residuals of 
such skin disorder.

(B)	If the veteran's skin disorder, to 
include cystic acne, did not 
clearly pre-exist his entry into 
active duty, is it likely, 
unlikely, or at least as likely as 
not that such, or its residuals, 
is the result of an injury, 
disease, or incident in service?  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraph, the veteran's claim should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


